Exhibit 10.2


SIXTH AMENDMENT TO AND PARTIAL TERMINATION OF LEASE AGREEMENT
THIS SIXTH AMENDMENT TO AND PARTIAL TERMINATION OF LEASE AGREEMENT (this
“Agreement”) is entered into as of this 2nd day of August, 2018 (“Execution
Date”), by and between BMR-ROGERS STREET LLC, a Delaware limited liability
company (“Landlord”) and MOMENTA PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
February 5, 2013 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of March 21, 2013, as further amended by that
certain Second Amendment to Lease dated as of May 24, 2013, as further amended
by that certain Third Amendment to Lease dated as of December 30, 2015, as
further amended by that certain Fourth Amendment to Lease dated as of July 24,
2017 (the “Fourth Amendment”), as further amended by that certain Fifth
Amendment to Lease dated as of April 24, 2018 and as further amended by that
certain Letter Agreement re: TI Allowance dated November 15, 2017 (collectively,
and as the same may have been further amended, amended and restated,
supplemented or modified from time to time, the “Existing Lease”), with respect
to certain premises (the “Premises”) including, inter alia, 52,252 square feet
of Rentable Area (the “Binney Premises”) on the fourth (4th) floor of the
building at 301 Binney Street in Cambridge, Massachusetts (the “Binney
Building”); and
B.WHEREAS, Landlord and Tenant desire to terminate the Existing Lease with
respect to the Binney Premises in accordance with the following provisions.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.    Definitions. For purposes of this Agreement, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein. The Existing Lease, as amended by this Agreement, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Agreement.
2.    Binney Premises Surrender Date. Notwithstanding anything in the Existing
Lease to the contrary, Tenant shall surrender the Binney Premises to Landlord in
broom clean condition, free of personal property and otherwise in the condition
required under the Lease no later than the date that is one (1) Business Day
after the Execution Date (such date, the “Surrender Date”); provided, however,
it is understood and agreed that Section 26.1 of the Existing Lease shall not
apply with respect to the Binney Premises and that Tenant is not required to
remove any workstations pursuant to Section 5.7 of the Fourth Amendment. At
least ten (10) days prior to the Surrender Date, Tenant shall conduct a site
inspection with Landlord. Tenant’s failure to surrender the Binney


4836-1372-0422.9

--------------------------------------------------------------------------------





Premises on or before the Surrender Date will result in Tenant being in holdover
and subject to the terms and conditions of Article 27 of the Existing Lease.
3.    Binney Premises Termination Fee. The termination fee with respect to the
Binney Premises is Zero Dollars ($0.00).
4.    Partial Lease Termination. Provided that Tenant has fully satisfied all of
its obligations set forth in Section 2 of this Agreement (“Surrender
Obligations”), then the Lease shall terminate with respect to the Binney
Premises effective as of 11:59 p.m. Eastern time on the Surrender Date (“Partial
Lease Termination”). As of the Partial Lease Termination, the Lease shall be
fully and finally surrendered and terminated and shall no longer be of any force
or effect solely with respect to the Binney Premises, except for those
provisions that, by their express terms, survive the expiration or earlier
termination of the Lease, but the Lease shall remain in full force and effect
with respect to the balance of the Premises.
5.    Adjusted Bent Premises Base Rent. Notwithstanding anything in the Existing
Lease to the contrary, commencing on September 1, 2018, Base Rent for the Bent
Premises shall be as follows:
Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
9/1/2018- 8/31/2019
104,678
$84.00
$732,746.01
$8,792,952.00
9/1/2019- 8/31/2020
104,678
$86.52
$754,728.39
$9,056,740.56
9/1/2020- 8/31/2021
104,678
$89.12
$777,408.61
$9,328,903.36
9/1/2021- 8/31/2022
104,678
$91.79
$800,699.47
$9,608,393.62
9/1/2022- 8/31/2023
104,678
$94.54
$824,688.18
$9,896,258.12
9/1/2023- 8/31/2024
104,678
$97.38
$849,461.97
$10,193,543.64
9/1/2024- 8/31/2025
104,678
$100.30
$874,933.62
$10,499,203.40
9/1/2025- 8/31/2026
104,678
$103.31
$901,190.35
$10,814,284.18
9/1/2026- 2/28/2027
104,678
$106.41
$928,232.18
$11,138,785.98



6.    Notwithstanding anything in this Agreement or the Existing Lease to the
contrary, the Property Management Fee payable for the Bent Premises shall
continue to be calculated as specified in Section 22 of the Fourth Amendment.


4836-1372-0422.9



--------------------------------------------------------------------------------





7.    Binney TI Allowance. Tenant hereby represents and warrants to Landlord
that prior to the Execution Date, Tenant has not utilized any portion of the
Binney TI Allowance and has not submitted (nor will submit) any Fund Request in
connection with the Binney TI Allowance. Tenant acknowledges and agrees that
Tenant shall have no right to utilize the Binney TI Allowance and no right to
submit Fund Requests for disbursement of any unused portion of the Binney TI
Allowance. In no event shall any unused Binney TI Allowance entitle Tenant to a
credit against Rent payable under the Existing Lease.
8.    Amended Lease Provisions after Partial Lease Termination. From and after
the Partial Lease Termination, Sections 2-13 and 16-19 (inclusive) of the Fourth
Amendment with respect to the Binney Premises and Sections 14-15 (inclusive)
shall be of no further force and effect, except for those provisions that, by
their express terms, survive the expiration or earlier termination of the Lease.
In furtherance of the foregoing, the Existing Lease shall be amended as follows:
a.    The term “Premises” as used in the Lease, shall mean and refer to the Bent
Premises and shall exclude the Binney Premises. Exhibit A of the Fourth
Amendment shall be deemed deleted in its entirety.
b.    The Rentable Area of the Premises shall be approximately 104,678 square
feet, subject to adjustment pursuant to the terms of the Lease.
c.    The term “Common Area” shall exclude the Binney Building Common Area.
d.    The term “Permitted Use” shall exclude the Binney Permitted Use.
e.    The term “Security Deposit” shall exclude the Binney Security Deposit.
f.    The term “Rooftop Installation Area” shall exclude the Binney Rooftop
Installation Area. Exhibit N-1 of the Fourth Amendment shall be deemed deleted
in its entirety.
g.    All references in the Existing Lease to the phrase “and/or Binney
Building, as applicable,” and the phrase “and/or Binney Project, as applicable”
(as set forth in Section 19 of the Fourth Amendment) shall be deleted.
h.    Tenant’s non-exclusive license to use parking spaces in the parking
facilities shall be reduced by the fifty-two (52) spaces relating exclusively to
the Binney Premises.
i.    Article 14 (Right of First Refusal – Binney Building Fourth (4th) Floor)
of the Fourth Amendment shall be deleted in its entirety.
j.    Article 15 (Right of First Offer – Binney Building Fifth (5th) Floor) of
the Fourth Amendment shall be deleted in its entirety.
9.    Security Deposit. For the avoidance of doubt, the Binney Security Deposit
shall be released by Landlord after the Surrender Date in accordance with the
terms of the Existing Lease, and the Bent Security Deposit shall remain in full
force and effect.


4836-1372-0422.9



--------------------------------------------------------------------------------





10.    Reservation of Rights. Notwithstanding any Partial Lease Termination,
Landlord does not waive, and hereby reserves, any rights and/or remedies that
Landlord may have under the Lease or at law or in equity arising from any
uncured default (whether or not notice has been given) of Tenant under the Lease
with respect to the Binney Premises existing as of the Partial Lease
Termination.
11.    Release of Rights and Obligations. As of Partial Lease Termination, (a)
Tenant fully and unconditionally releases, cancels, annuls, rescinds,
discharges, disclaims, waives and releases any and all rights and benefits
Tenant may have under the Lease with respect to the Binney Premises arising from
and after Partial Lease Termination, and (b) Tenant shall have no further
obligations with respect to the Binney Premises, except for those provisions
that, by their express terms, survive the expiration or earlier termination of
the Lease.
12.    Quitclaim. To the extent, if any, that the Lease gives Tenant any right,
title or interest in or to the Binney Premises, Tenant does hereby remise,
release and quitclaim to Landlord such right, title or interest in or to the
Binney Premises as of the Partial Lease Termination and shall execute and
deliver to Landlord any documentation reasonably requested by Landlord to effect
or document such remise, release and quitclaim.
13.    No Transfer. As of the Execution Date, Tenant represents that it has not
made any assignment, sublease, transfer, conveyance or other disposition of the
Lease or its interest therein with respect to the Binney Premises, nor made or
entered into any agreement that would result in any mechanic’s lien or other
claim, demand, obligation, liability, action or cause of action arising from or
with respect to the Lease or the Binney Premises that will not be timely paid.
14.    Broker. Each party represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Agreement other
than CBRE | New England (“Broker”), and agrees to reimburse, indemnify, save,
defend (at the indemnified party’s option and with counsel reasonably acceptable
to the indemnified party, at the indemnifying party’s sole cost and expense) and
hold harmless the other party for, from and against any and all cost or
liability for compensation claimed by any other broker or agent employed or
engaged by it or claiming to have been employed or engaged by it. Broker is not
entitled to any fee or commission in connection with this Agreement.
15.    No Default. As of the Execution Date, each of Landlord and Tenant
represent, warrant and covenant to the other that, to the best of its knowledge,
Landlord and Tenant are not in default of any of their respective obligations
under the Existing Lease and no event has occurred that, with the passage of
time or the giving of notice (or both) would constitute a default by either
Landlord or Tenant thereunder.
16.    Notices. Tenant confirms that, notwithstanding anything in the Lease to
the contrary, notices delivered to Tenant pursuant to the Lease should be sent
to:


Momenta Pharmaceuticals, Inc.
301 Binney Street


4836-1372-0422.9



--------------------------------------------------------------------------------





Cambridge, Massachusetts 02141
Attn: Alejandra Carvajal, Vice President and Deputy General Counsel
Email: acarvajal@momentapharma.com


With a copy to:


Momenta Pharmaceuticals, Inc.
301 Binney Street
Cambridge, Massachusetts 02141
Attn: Scott Storer, Senior Vice President and Chief Financial Officer
Email: sstorer@momentapharma.com


Momenta Pharmaceuticals, Inc.
301 Binney Street
Cambridge, Massachusetts 02141
Attn: Robert Vassallo, Associated Director, Site Services
Email: bvassallo@momentapharma.com


17.    Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Agreement shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors, assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment and subletting.
18.    Effect of Agreement. Except as modified by this Agreement, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Agreement and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.
19.    Authority. Tenant guarantees, warrants and represents that the execution
and consummation of this Agreement have been duly authorized by all appropriate
company action, and the individual or individuals signing this Agreement have
the power, authority and legal capacity to sign this Agreement on behalf of and
to bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.
20.    Voluntary Agreement. The parties have read this Agreement and the mutual
releases contained in it, and have freely and voluntarily entered into this
Agreement.
21.    Counterparts; Facsimile and PDF Signatures. This Agreement may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Agreement shall be equivalent to, and have the same
force and effect as, an original signature.


4836-1372-0422.9



--------------------------------------------------------------------------------







[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


4836-1372-0422.9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
Massachusetts instrument as of the day herein above first written.


LANDLORD:


BMR-ROGERS STREET LLC,
a Delaware limited liability company




By: /s/ Marie Lewis                
Name: Marie Lewis                
Title: Vice President, Legal            


TENANT:


MOMENTA PHARMACEUTICALS, INC.,
a Delaware corporation




By: /s/ Craig A. Wheeler            
Name: Craig A. Wheeler            
Title: President and Chief Executive Officer





